TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00660-CR




                                The State of Texas, Appellant

                                               v.

                                  Joshua Humen, Appellee



            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
            NO. 731,956, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on State’s Motion

Filed: December 14, 2006

Do Not Publish